Case 3:18-bk-33595      Doc 74    Filed 03/17/21 Entered 03/17/21 17:24:51             Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


In re:                                            Case Number 18-33595

              Marchbanks, Jr., Elmer R.           Chapter 13

                                                  Judge Guy R. Humphrey
                           Debtor.
                                                  NOTICE OF CONVERSION FROM
                                                  CHAPTER 13 TO CHAPTER 7

          Now comes the Debtor, by and through Counsel, and hereby gives notice of intent to
convert this case from Chapter 13 to Chapter 7.

                                                     Respectfully Submitted,

                                                     /s/John F. Kennel
                                                     John F. Kennel, #0090218
                                                     Case Attorney for Debtor(s)
                                                     1340 Woodman Drive
                                                     Dayton, Ohio 45432
                                                     (937) 252-2030
                                                     FAX: (937) 252-9425

                                CERTIFICATE OF SERVICE

I certify that on March 17, 2021 a copy of the foregoing was served on the following registered
ECF participants, electronically through the Court's ECF System at the email address registered
with the Court.

U.S. Trustee
John G. Jansing, Chapter 13 Trustee

And on the following via ordinary U.S. Mail:

Elmer R. Marchbanks, Jr.,     5475 Dunmore Drive, Dayton, Ohio 45459

Creditors and other interested parties as shown on the Declaration of Mailing and Certificate of
Service filed with the Court on March 17, 2021

                                                     /s/John F. Kennel
                                                     John F. Kennel
Case 3:18-bk-33595   Doc 74   Filed 03/17/21 Entered 03/17/21 17:24:51          Desc Main
                              Document     Page 2 of 2




     UNSWORN DECLARATION UNDER PENALTY OF PERJURY


      I,    Elmer R.     Marchbanks, Jr.     ,


      certify under penalty of perjury that I read the foregoing


            Notice of Conversion        and that it is true to the best of my


      knowledge, information, and belief.


      Executed on:       March 11, 2021




                                /s/ Elmer R. Marchbanks, Jr.
                                Elmer R. Marchbanks, Jr.
                                Debtor
